Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wayne Breyer on August 8, 2022.
The application has been amended as follows: 
1. (CURRENTLY AMENDED) A rapid heat cycle compression molding method for forming a composite part, the method comprising: 
a) positioning, at a first heating station, a mold containing of an assemblage of feed constituents, the first heating station having a first hot press including two platens, wherein the platens have a temperature that is above a processing temperature of a resin in the feed constituents; 
b) heating the mold by applying pressure to the mold by pressing the platens of the first hot press against the mold, wherein: 
(i) maintaining the pressure at a first pressure until a temperature of the mold is within about 25 degrees centigrade of the processing temperature of the resin; [
(ii) after the temperature of the mold is within about 25 degrees of the processing temperature, raising the pressure to a second pressure; and
(iii) wherein the second pressure is within about 40 percent of the pressure required to fully consolidate the feed constituents, but less than the pressure required for full consolidation;
c) transferring the mold to a first cooling station, the first cooling station having a first cold press including two platens, wherein the platens have a first temperature that is below the processing temperature of the resin; 
d) cooling the mold by applying pressure to the mold by pressing the platens of the first cold press against the mold, wherein the applied pressure is sufficient to fully consolidate the feed constituents, forming a composite part; and 
e) ejecting the composite part when the mold reaches an ejection temperature.
3. (CANCELLED) 
Reasons for Allowance
Claims 1, 4-7, 9-12 and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: while the prior art of record discloses both a heating station with heating platens and a cooling station with cooling platens, the prior art does not disclose that the full consolidation of the part doesn’t occur in the heating stations but instead happens in the cooling station.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744